Citation Nr: 0108838	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. The propriety of the initial 10 percent evaluation 
assigned for a left knee condition.  

2. The propriety of the initial 10 percent evaluation 
assigned for a right knee condition.  


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to July 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that granted the veteran service connection 
for left knee and his right knee conditions, each assessed as 
10 percent disabling, from July 24, 1997.  The veteran timely 
appealed the assigned evaluations to the Board.  As such, the 
Board has characterized the claims as involving the propriety 
of each of the initial evaluations assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  


REMAND

The veteran contends that an increased initial evaluation is 
warranted for his service connected right and left knee 
conditions.  

The Board notes, however, that there appear to be outstanding 
medical records pertinent to the claim that have not been 
associated with the claims file.  The veteran indicated, in 
his substantive appeal dated March 2000, that he had been 
treated for his knee conditions at the VA Medical Center in 
Washington, D.C., and that he had been given a MRI there.  
The Board notes that there is only one record of VA 
outpatient treatment associated with the veteran's claims 
folder, and this record does not indicate that the veteran 
underwent a MRI at any VA facility.  In this regard, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the RO should obtain any 
such treatment records, especially since they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Any such records must be obtained 
and considered.

It also appears that the medical evidence currently of record 
does not provide sufficient findings to fully evaluate the 
veteran's disability.  In this regard, the Board notes that 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999)(Court) expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

In reviewing the report of the VA examination conducted July 
1998, the Board notes that the examiner indicated that the 
veteran had full range of motion.  However, it does not 
appear that the examiner considered whether the veteran's 
range of motion could be limited by pain and/or weakness with 
repeated use or during flare-ups, as per DeLuca.  Further, 
although the report of the VA examination conducted May 2000 
does give specific ranges of motion of the veteran's knees, 
again the examiner did not note whether the veteran's range 
of motion was limited by pain, as per DeLuca.  The Board also 
notes that, though the July 1998 report does not indicate 
whether the examiner had the claims file available for review 
before that examination, the report of the May 2000 
examination clearly indicates that the examiner did not have 
the veteran's claims file available for review.  

In light of the lack of sufficient medical findings for 
DeLuca consideration, and the fact that the veteran's claims 
file does not appear to have been examined prior to either of 
the veteran's VA examinations, the Board is of the opinion 
that a further, more thorough examination must be conducted 
to determine the nature and severity of the veteran's service 
connected disability.  Such examination should be conducted 
after all available records have been associated with the 
claims file.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Pertinent to the issues on appeal, the Board notes that 
during the pendency of the appeal, a significant change in 
law occurred.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, which, among other things, redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

On remand, the RO should ensure not only that the actions 
requested herein are completed, but should accomplish any 
other notification and/or development action deemed warranted 
in light of the Veterans Claims Assistance Act of 2000.  
Thereafter, the RO should consider whether a higher 
evaluation is warranted for the left and/or right knee 
condition(s) at stage since the grant of service connection 
for each condition, consistent with the Fenderson decision, 
cited to above.

Accordingly, these matters are hereby remanded to the RO for 
the following action:  

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the VA Medical 
Center in Washington, D.C; from the 
Laurel Regional Hospital in Maryland; and 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for the veteran to 
under medical examination.

2.  After associating with the claims 
file all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right and left 
knee disabilities.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available to, 
and be reviewed by, the examiner.  All 
tests and studies deemed necessary should 
be accomplished, and all clinical 
findings should be set forth in detail.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the each knee.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use..  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
claims for service connection for right 
and left knee conditions in light of all 
pertinent evidence and legal authority, 
to include that cited to herein.  In 
considering the claims on the merits, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

6.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


